DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 8/8/2019 and 10/9/202020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an image forming unit configured to form an image on a sheet in claim 1;
an openable and closable member configured to open and close the reverse conveying path in claim 1;
a sheet conveyance unit configured to convey the sheet in claim 1;

a setting unit configured to set in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites that the discharge unit has a post-processing function of executing at least one of alignment, sort, punch, and binding for the sheet.  This appears to mean that the discharge unit must perform each of the functions (i.e. all the functions).  However, the specification discloses that the discharge unit must only perform one of the listed functions (paragraph [0018]).  Therefore, there appears to be a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).   The examiner has interpreted this claim to mean that the discharge unit has a post-processing function of executing at least one of alignment, sort, punch, [[and]] or binding for the sheet. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 6 recites that the discharge unit is removed.  However, claim 1, on which claim 6 depends (via claims 3 and 4), recites the discharge unit.  Therefore, claim 6 does not include all the limitations of parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 depends on claim 6 and inherits the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0003637 by Nakama et al. (“Nakama”) in view of U.S. Patent Application Publication 2017/0160695 by Nakabayashi (“Nakabayashi”) and U.S. Patent 9,354,576 issued to Nakamichi et al. (“Nakamichi”).

As for claim 1, Nakama discloses an image forming apparatus (Fig. 1) comprising:
an image forming unit (110-123) configured to form an image on a sheet;
a reverse conveying roller (roller on 136 and near 135) configured to convey the sheet on which the image is formed on a first surface of the sheet by the image forming unit (110-123), in a first direction and a second direction opposite to the first direction so as to reverse a front surface and a back surface of the sheet (paragraph [0058]);
a discharge unit (at 139) including:
a reverse conveying path (136) through which the sheet is conveyed by a conveying force applied by the reverse conveying roller without having a drive portion for applying a conveying force to the sheet to be conveyed by the reverse conveying roller (the end of 136 has no rollers);
a discharge location (end of 139); and
a sheet conveyance unit (rollers at 139) configured to convey the sheet so as to discharge the sheet to the discharge location (end of 139); and
a controller (301),

Nakama does not disclose a discharge tray.
However, Nakabayashi discloses a discharge tray (65).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the discharge unit of Nakama by including the discharge tray as disclosed by Nakabayashi in order to store printed sheets so that the sheets do not fall from the printer after the sheets are printed.
	Nakama as presently modified by Nakabayashi does not disclose that the discharge unit includes a failure detector and an openable and closable member as recited.
	However, Nakabayashi disclose a discharge unit including:
a failure detector (112) configured to detect a failure of a sheet conveyance unit (80, 94); and
an openable and closable member (150) configured to open and close a reverse conveying path (portion of 93 and 95 between 77 and 78 in Fig. 5A).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the discharge unit of Nakama and Nakabayashi to include the failure detector and openable and closable member as disclosed by Nakabayashi in order to detect a paper jam at the sheet conveyance unit (Nakabayashi: for example, see Fig. 7A) and allow a sheet to be removed from the reverse conveying path during jam clearance (Nakabayashi: paragraph [0079]).

However, Nakamichi discloses an open/close sensor (115) configured to detect opening and closing of an openable and closable member (col. 6, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the discharge unit of Nakama and Nakabayashi to include the open/close sensor as disclosed by Nakamichi in order to allow the controller to know when the openable and closable member at the reverse conveying path has been opened or closed (Nakama: paragraph [0188] and Nakamichi: col. 6, lines 20-26) and to stop conveyance of the sheet when openable and closable member is open so that a user is not harmed by moving parts of the image forming apparatus when the openable and closable member is open (Nakamichi: col. 6, lines 20-26).
Nakama as modified by Nakabayashi and Nakamichi discloses
wherein in a case in which the controller (Nakama: 301 and Nakabayashi: 201 and Nakamichi: 111) determines that the sheet conveyance unit (Nakabayashi: 80, 94) is in failure (Nakabayashi: Fig. 7B) based on a detection result of the failure detector (Nakabayashi: 112) and determines that the openable and closable member (Nakabayashi: 150) is closed based on a detection result of the open/close sensor (Nakamichi: 115), the controller (Nakama: 301 and Nakabayashi: 201 and Nakamichi: 
wherein in a case in which the controller (Nakama: 301 and Nakabayashi: 201 and Nakamichi: 111) determines that the sheet conveyance unit (Nakabayashi: 80, 94) is in failure (Nakabayashi: Fig. 7A) and determines that the openable and closable member (Nakabayashi: 150) is open based on the detection result of the open/close sensor (Nakamichi: 115), the controller prohibits the conveyance of the sheet to the reverse conveying path (Nakamichi: col. 6, lines 20-26).

As for claim 9, Nakama as modified by Nakabayashi and Nakamichi discloses a guide member (Nakabayashi: portion of 150 that surrounds 77b and 78b in Fig. 4B) configured to define the reverse conveying path (Nakabayashi: see Fig. 4B),
wherein the guide member is moved so as to open the reverse conveying path in conjunction with an opening and closing operation of the openable and closable member (Nakabayashi: see Fig. 4B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0003637 by Nakama et al. (“Nakama”) in view of U.S. Patent Application Publication 2017/0160695 by Nakabayashi (“Nakabayashi”) and U.S. Patent 9,354,576 issued to Nakamichi et al. (“Nakamichi”) as applied to claim 1, further in view of U.S. Patent Application Publication 2013/0108284 by Takata (“Takata”).


except a display unit as recited.
However, Takata discloses a display unit (112) configured to display a state of the image forming apparatus,
wherein in a case in which a controller (40) determines that an openable and closable member (31) is open based on the detection result of an open/close sensor (32), the controller (40) displays an indication for urging closure of the openable and closable member on the display unit (step S09).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming unit of Nakama, Nakabayashi and Nakamichi to include the display unit as disclosed by Takata in order to remind the user to close the openable and closable member so that image forming can resume (Takata: paragraph [0085]).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0003637 by Nakama et al. (“Nakama”) in view of U.S. Patent Application Publication 2017/0160695 by Nakabayashi (“Nakabayashi”) and U.S. Patent 9,354,576 issued to Nakamichi et al. (“Nakamichi”) as applied to claim 1, further in view of U.S. Patent 5,012,298 issued to Johdai et al. (“Johdai”).

As for claim 3, Nakama as modified by Nakabayashi and Nakamichi discloses all the limitations of the claimed invention

However, Johdai discloses a mounting portion (2), wherein a discharge unit (40, 50) is removably mounted to the mounting portion (col. 5, lines 27-46).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Nakama, Nakabayashi and Nakamichi t include the mounting portion as disclosed by Johdai in order to allow a user to detach the discharge unit as desired (Johdai: col. 5, lines 39-46).

As for claim 8, Nakama as modified by Nakabayashi and Nakamichi discloses all the limitations of the claimed invention
except that the discharge unit has a post-processing function of executing at least one of alignment, sort, punch, or binding for the sheet.
However, Johdai discloses a discharge unit (40, 50, 200) has a post-processing function of executing at least one of alignment, sort (col. 5, lines 52-54), punch, or binding for the sheet.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the discharge unit of Johdai to include a post-processing function as disclosed by Johdai in order to allow a user to sort printed sheets.

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0003637 by Nakama et al. (“Nakama”) in view of U.S. Patent Application Publication 2017/0160695 by Nakabayashi (“Nakabayashi”), U.S. Patent 9,354,576 issued to Nakamichi et al. (“Nakamichi”) and U.S. Patent 5,012,298 issued to Johdai et al. (“Johdai”) as applied to claim 3, further in view of U.S. Patent 7,228,079 issued to Brown et al. (“Brown”).

As for claim 4, Nakama as modified by Nakabayashi, Nakamichi and Johdai discloses all the limitations of the claimed invention,
except a first discharge tray and a first discharge path as recited.  Instead, Johdai discloses a first discharge tray (210) that is part of an output device (200) with multiple trays that allow printed sheets to be sorted, but Johdai does not disclose that the first discharge tray has its own first discharge path.
However, Brown discloses a first discharge tray (24).  Brown discloses that the first discharge tray (24) is part of an output device (20) with multiple trays (col. 3, lines 34-36) that allows printed sheets to be sorted (col. 3, lines 29-30) and that the first discharge tray has its own first discharge path (26 leading to 24 in Fig. 1).
Because Johdai and Brown each disclose first discharge trays that are part of an external output device, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the first discharge tray and the first discharge path of Brown for the first discharge tray of Johdai to achieve the predictable result of allow printed sheets to be sorted into different bins.
Nakama as modified by Nakabayashi, Nakamichi, Johdai and Brown discloses:

a conveyance path (Nakama: 130) through which the sheet on which the image is formed by the image forming unit (Nakama: 110-123) is to be conveyed;
a first discharge path (Brown: 26 connecting to 24) through which the sheet conveyed from the conveyance path (Nakama: 130) passes to be discharged to the first discharge tray (Brown: 24);
a first branched path (Brown: 26 connecting to 22) branched from the first discharge path (Brown: 26 connecting to 24);
a second branched path branched (Nakama: path connecting 130 to 134 and includes 132) from the conveyance path (Nakama: 130) on an upstream side of the first branched path (because the first branched path of Brown is downstream discharge path 139 of Nakama and the path connecting 130 to 134 of Nakama is upstream discharge path 139 of Nakama); and
a second discharge path (Nakama: 139), provided in the discharge unit, through which the sheet conveyed by the sheet conveyance unit (Nakama: rollers at 139) passes to be discharged to the discharge tray (Nakabayashi: 65 and Brown: 22),
wherein, when the discharge unit is mounted to the mounting portion, the first branched path (Brown: 26 connecting to 22) is connected to the second discharge path (Nakama: 139) and the second branched path (Nakama: path connecting 130 to 134 and including 132) is connected to the reverse conveying path (Nakama: 136).

As for claim 5, Nakama as modified by Nakabayashi, Nakamichi, Johdai and Brown discloses a duplex conveyance path (Nakama: 137), which is branched from the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0003637 by Nakama et al. (“Nakama”) in view of U.S. Patent Application Publication 2017/0160695 by Nakabayashi (“Nakabayashi”) and U.S. Patent 9,354,576 issued to Nakamichi et al. (“Nakamichi”) as applied to claim 1, further in view of U.S. Patent 9,896,292 issued to Kawakita et al. (“Kawakita”).

As for claim 13, Nakama as modified by Nakabayashi and Nakamichi discloses all the limitations of the claimed invention
except a setting unit as recited.
However, Kawakita discloses a setting unit (306) configured to set, in a case in which a sheet conveying unit is in failure (step S702 - yes), whether or not to enable a limited-function mode for limiting a function of an image forming apparatus to enable an image formation (steps S705 and S706),
wherein in a case in which the limited-function mode is set to be enabled (step S706 - yes), the controller permits execution of a duplex printing with use of the reverse conveying path (steps S708 and S710 - no).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of .

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest that even in a case in which a controller determines that a sheet conveyance unit is in failure, the controller permits an image forming unit to form an image on the sheet.
	Claims 11 and 12 depend on claim 10 and inherit the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853